 

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

xX
STEVEN J. MULLIGAN, :
Plaintiff, :
-against- : ORDER
VERIZON NEW YORK INC., et al., : 17-CV-9390 (ALC)(KNF)
Defendants. :
xX

 

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

IT IS HEREBY ORDERED that a telephone conference shall be held in the above-captioned
action on November 14, 2019, at 10:00 a.m. Counsel are directed to call (888) 557-8511 and,
thereafter, enter access code 4862532.

Dated: New York, New York SO ORDERED:

November 12, 2019 _
(Court A Cais Pre
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

 
